DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2017-142195 filed July 21st, 2017).

Response to Amendment
	Applicant filed a Preliminary Amendment on January 21st, 2020 amending the Specification (adding a new first paragraph), Abstract, and amending the claims.
	Applicant filed a second Preliminary amendment on October 9th, 2020.
	
	While the Specification was amended, the Examiner uses the original paragraph numbering in the original Specification with regards to Objections and Rejections made in this Office Action.
The Amended Abstract is considered but the Examiner regarding Objections made.
	The claims filed October 9th, 2020 will be Examined.
	Applicant cancelled claims 1 – 7 and added new claims 18 – 27.
	The pending claims are 18 – 27.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21st, 2020 and June 8th, 2021 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “no” [Figures 17 (except at “STEP-203” and “STEP-207”) and 23 ]; and “yes” [Figures 17 and 23].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “P” in Figures 10 or 11 [See Specification Paragraph 62].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is longer than 150 and uses Legalese language (second sentence appears to recite claim 18) instead of a series of brief sentences in narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 16, “claims 5 to 8” have yet to be introduced yet and were subsequently cancelled.
b) In Paragraph 146, the list of reference characters used is incomplete.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Note: The Examiner in the interest of brevity does not comment on identical / similar limitations.
Claims 18 – 19, 22 – 23, and 25 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, and 11 of U.S. Patent No. 11,270,450 B2 (from US Application 16/632,779).
Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Pending Application
US Patent 11,270,450 B2
Published Claims
Claim 18) A guide information display apparatus, comprising:

a data display section;

a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object from a top surface, the object including a suspended load and a grounded object in the suspended load region; and

[The claim limitations are obvious variants to one of ordinary skill in the art as scanners are used to generate point cloud data.]

a data processing section that creates a guide frame from a planar cluster resulting from clustering the point could data and causes the guide frame to be displayed on the data display section while superimposing the created guide frame on the object in the image data, wherein





the data processing section forms a planar cluster by structuring the point could data into a hierarchy in a distance direction from the laser scanner and clustering point cloud data which belongs to a same layer and for which an inter-point distance is equal to or smaller than a threshold, and

in a case where a difference between elevation values is equal to or smaller than a threshold in two planar clusters belonging to different layers, the data processing section creates the guide frame by combining the two planar clusters to form one planar cluster.

[The combination of the last two pending limitations are rendered obvious by the Patented “display processing section” where the reference and another clusters in the Patented claim render obvious the hierarchy of clusters as the Patented claims describe using elevation / separation and a threshold test to group / sort into a hierarchy of clusters based on the elevation / distance being within a threshold of each other (grouping points by depth / distance or separation apart).  Additionally, Patented claim 7 renders obvious the “hierarchy features and determinations of the layers in the hierarchy as in the pending claim.]
Claim 1) A guide information display apparatus, comprising:

a data display section;

a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object with a laser scanner from a top surface, the object including a suspended load and a grounded object in the suspended load region;
and





a data processing section that creates a guide frame from a planar cluster resulting from clustering the point cloud data and causes the guide frame to be displayed on a data display section while superimposing the created guide frame on the object in the image data, wherein

the data processing section is implemented via at least one hardware processor of a computer, wherein
the data processing section deems a plurality of planar clusters in a same region to be a same region cluster, and creates and displays a single guide frame including the plurality of planar clusters, wherein the data processing section extracts a planar cluster with a maximum elevation value as a reference planar cluster from the planar clusters, wherein,

the data processing section deems the reference planar cluster and another planar cluster to be in a same region

in a case where an overlap between the reference planar cluster and the another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is detected in planar view in a distance direction from the laser scanner, and in a case where the overlap is not detected but a separation amount between the reference planar cluster and the another planar cluster is equal to or smaller than a threshold.

Claim 7) The guide information display apparatus according to claim 1, wherein the data processing section structures the point cloud data into a hierarchy in a distance direction from the laser scanner and forms the planar cluster by clustering points which belong to a same layer and for which an inter-point distance is equal to or smaller than a predetermined value.
Claim 19) The guide information display apparatus according to claim 18, wherein the data processing section forms one planar cluster by combining the two planar clusters in a case where overlapping of the two planar clusters is detected in planar view in a distance direction from the laser scanner or in a case where a separation amount of the two planar cluster is equal to or smaller than a threshold.

[The “overlap” in the Patented claim renders obvious the conditions for combining clusters (reference and another in the Patented claims compared to the two planar clusters in the pending claim) since functions of separation and elevation / distance are used similarly.]
Claim 1) [Relevant portion only]
in a case where an overlap between the reference planar cluster and the another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is detected in planar view in a distance direction from the laser scanner, and in a case where the overlap is not detected but a separation amount between the reference planar cluster and the another planar cluster is equal to or smaller than a threshold.
Claim 22) A work machine, comprising the guide information display apparatus according to claim 18.

[See claim 18 for analysis.]
Claim 6) A work machine, comprising the guide information display apparatus according to claim 1.
Claim 23) A work machine, comprising the guide information display apparatus according to claim 19.

[See claim 19 for analysis.]
Claim 3) A work machine, comprising the guide information display apparatus according to claim 2.
Claim 25) See claim 18 which is the apparatus performed by the claimed method.

[See claim 18 analysis which is applied similarly in view of Patented claims 1, 11, and 7 (which is obvious to be implemented as a method in claim 11).]
Claim 11) See claim 1 which is the apparatus performed by the claimed method.

Claim 7) [See above].
Claim 26) See claim 19 which is the apparatus performed by the claimed method.

[See claim 19 analysis which is applied similarly in view of Patented claims 1, 11, and 7 (which is obvious to be implemented as a method in claim 11).]
Claim 11) See claim 1 which is the apparatus performed by the claimed method.

Claim 7) [See above].


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the obvious variants of the Patented claimed threshold tests based on separation and distance / elevation render obvious the clustering threshold tests and hierarchy formation in the pending claims.

Claims 18 – 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 13 of copending US Application No. 16/632,731 (the claims filed October 9th, 2020 were indicated allowable on April 15th, 2022).  Note: The ‘731 claims for analysis and obviousness statement purposes will be referred to as “Patented” claims as they are to be patented.
Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Pending Application
US Patent Application 16/632,731
Claim set filed October 9th, 2020
Claim 18) A guide information display apparatus, comprising:

a data display section;

a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object from a top surface, the object including a suspended load and a grounded object in the suspended load region; and

a data processing section that creates a guide frame from a planar cluster resulting from clustering the point could data and causes the guide frame to be displayed on the data display section while superimposing the created guide frame on the object in the image data, wherein

the data processing section forms a planar cluster by structuring the point could data into a hierarchy in a distance direction from the laser scanner and clustering point cloud data which belongs to a same layer and for which an inter-point distance is equal to or smaller than a threshold, and

in a case where a difference between elevation values is equal to or smaller than a threshold in two planar clusters belonging to different layers, the data processing section creates the guide frame by combining the two planar clusters to form one planar cluster.

[The “data processing sections” are obvious variants where the center of gravity computation (an obvious variant of the average elevation value in claims 20 – 21 of the pending claims) in the Patented claim renders obvious the elevation / depth computation in the pending claim and the threshold test with distance are similar / obvious variants in determining which clusters to merge / group together due to same depth / elevation.]
Claim 7) A guide information display apparatus, comprising:

a data display section;

a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object from a top surface, the object including a suspended load and a grounded object in the suspended load region; and

a data processing section that creates a guide frame from a planar cluster resulting from clustering the point could data and causes the guide frame to be displayed on the data display section while superimposing the created guide frame on the object in the image data, wherein

the data processing section creates the guide frame by structuring the point could data into a hierarchy in a distance direction from the laser scanner, calculating a center of gravity of a plurality of points for which an inter-point distance is equal to or smaller than a threshold in the point could data belonging to a same layer, and deeming, to be on a same planar cluster, point data for which a distance with the center of gravity is equal to or smaller than a threshold.
Claim 19) The guide information display apparatus according to claim 18, wherein the data processing section forms one planar cluster by combining the two planar clusters in a case where overlapping of the two planar clusters is detected in planar view in a distance direction from the laser scanner or in a case where a separation amount of the two planar cluster is equal to or smaller than a threshold.

[The comparisons of pending claim 19 are rendered obvious by Patented claim 7 or claim 8 in the alternative where  the overlapping can include width distances / determinations made as taught in Patented claim 8.]
Claim 7) [Relevant portion only]
the data processing section creates the guide frame by structuring the point could data into a hierarchy in a distance direction from the laser scanner, calculating a center of gravity of a plurality of points for which an inter-point distance is equal to or smaller than a threshold in the point could data belonging to a same layer, and deeming, to be on a same planar cluster, point data for which a distance with the center of gravity is equal to or smaller than a threshold.

Claim 8) The guide information display apparatus according to claim 7, wherein the data processing section estimates a width of the planar cluster from an inter-point distance between two points that are most separate in a width direction of the planar cluster in planar view of the distance direction from the laser scanner, among the plurality of points that are deemed to be on the same planar cluster, and 
estimates a depth of the planar cluster from an inter-point distance between two points that are most separate in a depth direction of the planar cluster.
Claim 20) The guide information display apparatus according to claim 18, wherein an elevation value of the one planar cluster thus formed is an average elevation value of a belonging point.

[The Patented “center of gravity” computation in claim 7 renders obvious an averaging technique to determine an “average elevation value” as recited in the pending claim as would be understood by one of ordinary skill in the art.]
Claim 7) [Relevant portions only]
the data processing section creates the guide frame by structuring the point could data into a hierarchy in a distance direction from the laser scanner, calculating a center of gravity of a plurality of points for which an inter-point distance is equal to or smaller than a threshold in the point could data belonging to a same layer, and deeming, to be on a same planar cluster, point data for which a distance with the center of gravity is equal to or smaller than a threshold.
Claim 21) The guide information display apparatus according to claim 19, wherein an elevation value of the one planar cluster thus formed is an average elevation value of a belonging point.

[The Patented “center of gravity” computation in claim 7 renders obvious an averaging technique to determine an “average elevation value” as recited in the pending claim as would be understood by one of ordinary skill in the art.]
Claim 7) [Relevant portions only]
the data processing section creates the guide frame by structuring the point could data into a hierarchy in a distance direction from the laser scanner, calculating a center of gravity of a plurality of points for which an inter-point distance is equal to or smaller than a threshold in the point could data belonging to a same layer, and deeming, to be on a same planar cluster, point data for which a distance with the center of gravity is equal to or smaller than a threshold.
Claim 22) A work machine, comprising the guide information display apparatus according to claim 18.

[See claim 18 for analysis.]
Claim 10) A work machine, comprising the guide information display apparatus according to claim 7.
Claim 23) A work machine, comprising the guide information display apparatus according to claim 19.

[See claim 19 for analysis.]
Claim 9) A work machine, comprising the guide information display apparatus according to claim 8.
Claim 24) A work machine, comprising the guide information display apparatus according to claim 20.

[See claim 20 for analysis.]
Claim 10) A work machine, comprising the guide information display apparatus according to claim 7.
Claim 25) See claim 18 which is the apparatus performed by the claimed method.

[See claim 18 analysis which is applied similarly in view of Patented claims 1, 11, and 7 (which is obvious to be implemented as a method in claim 11).]
Claim 11) See claim 7 which is the apparatus performed by the claimed method.

Claim 26) See claim 19 which is the apparatus performed by the claimed method.

[See claim 19 analysis which is applied similarly in view of Patented claims 1, 11, and 7 (which is obvious to be implemented as a method in claim 11).]
Claim 11) See claim 1 which is the apparatus performed by the claimed method.

Claim 8) [See above].
Claim 27) The guide information display method according to claim 26, wherein, in a case where overlapping of the one planar cluster resulting from the combining and a planar cluster of another layer is detected or in a case where a difference between an average elevation value of the one planar cluster resulting from the combining and an elevation value of a planar cluster of another layer is equal to or smaller than a threshold, the data processing step repeats a step of combing the one planar cluster and the planar cluster of the other layer.

[Patented Claim 12 renders obvious the “repeat” feature of pending claim 27 and Patented claim 13 recites additional steps to further render obvious repeating clustering as a function of elevation / depth and with distance / separation considerations.
Claim 11) See claim 1 which is the apparatus performed by the claimed method.

Claim 12) The guide information display method according to claim 11, wherein

the step of calculating a center of gravity of the point cloud data in the data processing step repeats a step of recalculating a center of gravity with addition of point data for which a distance with the calculated center of gravity is equal to or smaller than a threshold.

Claim 13) The guide information display method according to claim 12, wherein

among the plurality of points that are deemed to be on the same planar cluster in the data processing step, a width of the cluster is estimated from an inter-point distance between two points that are most separate in a width direction of the planar cluster in planar view of the distance direction of the laser scanner from an inter-point distance between two points that are most separate in a width direction of the planar cluster in the data processing step, and

a depth of the cluster is estimated from an inter-point distance between two points that are most separate in a depth direction of the cluster.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the claimed center of gravity as an averaging technique to render obvious average elevation computation in the pending claims and the clustering / grouping of the Patented claims.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 18 – 19 and 22 – 27 are objected to because of the following informalities:
Regarding claim 18, the claim appears to lack an essential step in not having a laser scanner with the camera to perform the claimed “scanning” by the “data acquisition section” (see claim 25 for comparison which includes a laser scanner to perform the “scanning” claimed).
Regarding claim 18, the claim recites several different times “a threshold”, but uses several different threshold (thus a first, second, etc. labeling would be appropriate) which makes the claim appear to be vague and Indefinite.
Regarding claim 19, see claim 18 regarding the “a threshold” claim lacking antecedent basis making the claim appear vague and Indefinite.
Regarding claim 25, the claim recites several different times “a threshold”, but uses several different threshold (thus a first, second, etc. labeling would be appropriate) which makes the claim appear to be vague and Indefinite.
Regarding claim 26, see claim 25 regarding the “a threshold” claim lacking antecedent basis making the claim appear vague and Indefinite.
Regarding claim 27, see claim 25 regarding the “a threshold” claim lacking antecedent basis making the claim appear vague and Indefinite.

Regarding claims 22 – 24, the claims recite the same features as claims 18 and 19 and thus are similarly Objected.

Regarding claim 25, the claimed “data display section” makes the claim appear indefinite if there is supposed to be a structure implementing or affected by the claimed method.

Regarding claim 19, the claims recites “a distance direction” which lack antecedent basis in claim 18 which appears to render the claim vague and Indefinite.
Regarding claim 26, the claims recites “a distance direction” which lack antecedent basis in claim 25 which appears to render the claim vague and Indefinite.
Regarding claim 27, the “combing” [line 6] claimed should read as --combining-- for accuracy and clarity.
Regarding claim 27, the “elevation values” claimed appear to lack antecedent basis making the claim appear vague and Indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 recites the limitation "the laser scanner" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 18, the claims “data display section” is vague and Indefinite as not reciting a structure in an apparatus claim and thus makes performing Functional Analysis of the claim vague and Indefinite.
Regarding claims 22 – 24, the claims recite the same features as claim 18 and thus are similarly Rejected.

Claim limitations:
“a data acquisition section that acquires …” [Claim 18];
“a data processing section that creates …” [Claim 18];
“a data acquisition step of …” [Claim 25];
“a data processing step of …” [Claim 25];
“a data display step of …” [Claim 25]; and
“the data process step includes […] a step of …” [Claims 25 and 26]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because regarding claims 25 and 26 it is vague and Indefinite if the claim is intended to be functionally analyzed and regarding claim 18, there is no clear corresponding structure for the elements claimed or the structural elements claimed (e.g. camera and laser scanner) are not clearly part of the “sections” claimed performing the stated functions.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding claims 19 – 20, the dependent claims does not cure the deficiencies of claim 18 from which they depend (directly or indirectly) and thus are similarly Rejected.
Regarding claims 21 – 24, the claims recite the features of claim 18 but do not cure the deficiencies of claim 18 and thus are similarly Rejected.
Regarding claim 27, the dependent claims does not cure the deficiencies of claims 25 or 26 from which it depends and thus is similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Engedal, et al. (US PG PUB 2014/0107971 A1 referred to as “Engedal” throughout), and further in view of Kishikawa, et al. (JP2014-186566A referred to as “Kishi” throughout) [Cited in Applicant’s January 21st, 2020 IDS as FOR Item #2] and Tanizumi, et al. (US PG PUB 2015/0249821 A1 referred to as “Tanizumi” throughout).
Regarding claim 18, Engedal teaches a crane with a boom tip and an imaging sensor suit (including scanning with a laser) in the boom tip measuring downward on a load with a display for the images captured by the camera / laser scanner for the operator to see.  Kishi modifies the operations / data capture of Engedal’s laser scanner to capture clusters of points and cluster points based on elevations to supplement Engedal teachings of motion based clustering of objects scanned to address Engedal’s differences in processing the output from Engedal’s scanner in a crane.  Additionally, Tanizumi provides additional display details to modify the screens and displays of Engedal’s with depth based object considerations and the use of overlays / overlapping images to address Engedal’s differences in the display with the present invention.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Engedal’s imaging system on a crane with a laser scanner to use point cloud processing techniques as taught by Kishi and to display output images as taught / suggested by Tanizumi.  The combination teaches 
a data display section [Engedal Figure 1 (see at least reference character 5) as well as Paragraph 228 (touch-screen as a display implementation for the crane operator to use)];
a data acquisition section that acquires image data of a suspended load region [Engedal Figures 1 – 4 (see at least reference characters 1, 2 (region imaged), 15 (sensor including scanner) and 23 (camera) imaging reference characters 3 and 10 (the load)) as well as Paragraphs 95 – 99 (arrangement of the sensors and camera imaging the suspended load)], and point cloud data [Engedal Figure 5 (see at least reference characters 31 and 32) as well as Paragraphs 125, and 240 (3D point cloud data captured – to combine with techniques of Kishi Paragraphs 19 and 34 – 36 at least)], the image data being taken by a camera [Engedal Figures 1 – 4 (see at least reference characters 15 and 23 (camera)) as well as Paragraphs 83 – 86 and 95 – 99 (image capture and processing methods)], the point cloud data being acquired by scanning an object from a top surface [Engedal Figures 1 – 5 (see at least reference characters 1, 15 (sensor including scanner) and 23 (camera) imaging reference characters 3 and 10 (the load)) as well as Paragraphs 83 – 87 (imaging techniques including 3D map generation / creation of 3D structure), 95 – 99 (arrangement of the sensors and camera imaging the suspended load),179 – 185 (scanning the region), and 231 – 240 (scanning the region and generating 3D point cloud data – to be processed / modified by Kishi Paragraphs 19 and 34 – 36 at least)], the object including a suspended load [Engedal Figures 1 – 4 (see at least reference characters 1, 15 (sensor including scanner) and 23 (camera) imaging reference characters 3 and 10 (the load) as well as Paragraphs 95 – 99 (arrangement of the sensors and camera imaging the suspended load)] and a grounded object in the suspended load region [Engedal Figures 1 – 4 (see at least reference characters 4, 7 (grounded objects), 15 and 23 (camera)) as well as Paragraphs 83 – 86 and 95 – 99 (image capture and processing methods) where Tanizumi in Figures 1, 5, 7, and 15 (see at least reference character “S”) suggest the FOV of the crane can image the ground in at least Paragraphs 129 – 134 (solid ground for reference / origin determinations)]; and
a data processing section [Engedal Figures 1 – 4 (see at least reference character 12 (computer)) as well as Paragraphs 95, 101, and 228 (computer and computer graphic techniques applied to data imaged / scanned)] that creates a guide frame from a planar cluster resulting from clustering the point could data [Engedal Figures 5, 9, 12, and 16 – 19 (processing feature points / point cloud data) as well as Paragraphs 83 – 87 (imaging techniques including 3D map generation / creation of 3D structure), and 231 – 240 (scanning the region and generating 3D point cloud data) to be modified by Kishi Figures 6, 7, 10 – 13 (clusters of point data generated – see at least reference characters 51 and 52 for planar clusters)), 18 (display of frames) as well as Paragraphs 18 – 19 (shape / building frame generation also with display intentions), 33 – 36, 41 – 43 (shape generation for display), 57 – 61 (frame generation and display of frames from clustered point cloud data)] and causes the guide frame to be displayed on the data display section while superimposing the created guide frame on the object in the image data [See previous limitations for citations for data to display in Tanizumi Figures 8 – 11 and 21 (subfigures included) as well as Paragraphs 84 – 86 (displaying composited 3D images (obvious variants of the claimed “superimposing” feature), 146 – 153 (screen with object and superimposed depth information from point cloud processing), 159 (examples and variants of data composited for display), 163 (height data included), and 189 – 195], wherein
the data processing section forms a planar cluster by structuring the point could data into a hierarchy in a distance direction from the laser scanner and clustering point cloud data which belongs to a same layer and for which an inter-point distance is equal to or smaller than a threshold [Engedal Figure 5 as well as Paragraphs 178 – 184 (depth of cargo / ground / other objects measured), 240 – 243 (depth direction measured), 256, and 286 (3D point cloud processing with feature points) to be modified by Kishi Figures 6 – 8 and 10 – 13 (see at least reference characters S1, S2, and S3 (hierarchy of points) as well as S34, S36, S51, and S56 and further at least CL1, CLL1, CL2, CLL2, CLU, R1, R2, R3, R4, and H (separation between clusters)) as well as Paragraphs 33 – 36 (at least Paragraph 34 renders obvious labeling points and points within a distance of a given point are clustered together rendering obvious the inter-point distance and threshold features of the claim to one of ordinary skill in the art) and 46 – 49 (forming hierarchies of layers at different depths distances where H is a separation between layers / depths imaged and clustering on the same layer with ground as the lowest layer)], and
in a case where a difference between elevation values is equal to or smaller than a threshold in two planar clusters belonging to different layers [Engedal Figure 5 as well as Paragraphs 178 – 184 (depth of cargo / ground / other objects measured), 240 – 243 (depth direction measured), 256, and 286 (3D point cloud processing with feature points) to be modified by Kishi Figures 6 – 8 and 10 – 13 (see at least reference characters S1, S2, and S3 (hierarchy of points) as well as S34, S36, S51, and S56 and further at least CL1, CLL1, CL2, CLL2, CLU, R1, R2, R3, R4, and H (separation between clusters)) as well as Paragraphs 33 – 36 and 46 – 51 (forming hierarchies of layers at different depths distances where H is a separation between layers / depths imaged and clustering on the same layer with ground as the lowest layer or checking the distance between clusters of different layers with minimum distance considerations (e.g. at least in Paragraph 47))], the data processing section creates the guide frame [See Tanizumi for display of the guide frame in the “superimposing” limitation for citations and additionally Paragraphs 172 – 183 (changing the display with depth of objects considered)] by combining the two planar clusters to form one planar cluster [Engedal Figures 18 – 20 as well as Paragraphs 257 – 276 to modify by Kishi Figures 6 – 8 and 10 – 13 (see at least reference characters S1, S2, and S3 (hierarchy of points) as well as S34, S36, S51, and S56 and further at least CL1, CLL1, CL2, CLL2, CLU, R1, R2, R3, R4, and H (separation between clusters)) as well as Paragraphs 43 – 35 (height check to cluster at the same elevation / within  a threshold (e.g. H)) and 46 – 51 (forming hierarchies of layers at different depths distances where H is a separation between layers / depths imaged and clustering on the same layer with ground as the lowest layer or checking the distance between clusters of different layers with minimum distance considerations (e.g. at least in Paragraph 47) and merging / associating clusters (thus relabeling clusters) based on depth / proximity)].
To motivation to combine Kishi with Engedal is to combine features in the same / related field of invention of processing point groups / feature points [Kishi Paragraphs 1 – 3] in order to improve generation of a 3D map and point clustering obtained from a scanner / laser scanner improving a map for display with ground level considerations [Kishi Paragraphs 5 – 6 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Tanizumi with Kishi and Engedal is to combine features in the same / related field of invention of displaying images of around a work vehicle with depth considerations [Tanizumi Paragraphs 1 – 4] in order to improve the display (e.g. depth considerations and using superimposed / overlays) of the load being carried by a boom from a crane for a surrounding area [Tanizumi Paragraphs 8 – 9 where the Examiner observes at least KSR Rationale (D) or (F) is also applicable].
This is the motivation to combine Engedal, Kishi, and Tanizumi which will be used throughout the Rejection.

Regarding claim 19, Engedal teaches a crane with a boom tip and an imaging sensor suit (including scanning with a laser) in the boom tip measuring downward on a load with a display for the images captured by the camera / laser scanner for the operator to see.  Kishi modifies the operations / data capture of Engedal’s laser scanner to capture clusters of points and cluster points based on elevations to supplement Engedal teachings of motion based clustering of objects scanned to address Engedal’s differences in processing the output from Engedal’s scanner in a crane.  Additionally, Tanizumi provides additional display details to modify the screens and displays of Engedal’s with depth based object considerations and the use of overlays / overlapping images to address Engedal’s differences in the display with the present invention.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Engedal’s imaging system on a crane with a laser scanner to use point cloud processing techniques as taught by Kishi and to display output images as taught / suggested by Tanizumi.  The combination teaches 
wherein the data processing section forms one planar cluster by combining the two planar clusters in a case where overlapping of the two planar clusters is detected in planar view in a distance direction from the laser scanner or in a case where a separation amount of the two planar cluster is equal to or smaller than a threshold [Engedal Figure 5 as well as Paragraphs 178 – 184 (depth of cargo / ground / other objects measured), 240 – 243 (depth direction measured), 256, and 286 (3D point cloud processing with feature points) to be modified by Kishi Figures 6 – 8 and 10 – 13 (see at least reference characters S1, S2, and S3 (hierarchy of points) as well as S34, S36, S51, and S56 and further at least CL1, CLL1, CL2, CLL2, CLU, R1, R2, R3, R4, and H (separation between clusters)) as well as Paragraphs 33 – 36 (at least Paragraph 34 renders obvious labeling points and points within a distance of a given point are clustered together rendering obvious (e.g. the formation of a cluster in gathering points to join the cluster renders obvious the second test regarding “separation” test claimed)) and 46 – 51 (merging clusters within the same depth / same object being imaged rendering obvious the first half of the test in the claim limitation and at least Paragraph 48 merging overlapping clusters of the same object at the same depth with example given)].
Please see claim 18 for the motivation to combine Engedal, Kishi, and Tanizumi.

Regarding claim 20, Engedal teaches a crane with a boom tip and an imaging sensor suit (including scanning with a laser) in the boom tip measuring downward on a load with a display for the images captured by the camera / laser scanner for the operator to see.  Kishi modifies the operations / data capture of Engedal’s laser scanner to capture clusters of points and cluster points based on elevations to supplement Engedal teachings of motion based clustering of objects scanned to address Engedal’s differences in processing the output from Engedal’s scanner in a crane.  Additionally, Tanizumi provides additional display details to modify the screens and displays of Engedal’s with depth based object considerations and the use of overlays / overlapping images to address Engedal’s differences in the display with the present invention.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Engedal’s imaging system on a crane with a laser scanner to use point cloud processing techniques as taught by Kishi and to display output images as taught / suggested by Tanizumi.  The combination teaches 
wherein an elevation value of the one planar cluster thus formed is an average elevation value of a belonging point [Kishi Paragraph 39 (an averaging computation)].
Please see claim 18 for the motivation to combine Engedal, Kishi, and Tanizumi.

Regarding claim 21, see claim 20 which recites the same limitation for citations.
Regarding claim 22, Engedal teaches a work machine [Engedal Figure 1 (see at least reference characters 4, 5, 6, 8, 10 and 15) as well as Paragraphs 213 – 218 (imaging system on a crane imaging downward from the crane boom tip)] and the combination of references cited in claim 18 teaches comprising the guide information display apparatus according to claim 18 [See claim 18 for citations of Engedal, Kishi, and Tanizumi].
Regarding claim 23, Engedal teaches a work machine [Engedal Figure 1 (see at least reference characters 4, 5, 6, 8, 10 and 15) as well as Paragraphs 213 – 218 (imaging system on a crane imaging downward from the crane boom tip)] and the combination of references cited in claim 19 teaches comprising the guide information display apparatus according to claim 19 [See claims 18 and 19 for citations of Engedal, Kishi, and Tanizumi].
Regarding claim 24, Engedal teaches a work machine [Engedal Figure 1 (see at least reference characters 4, 5, 6, 8, 10 and 15) as well as Paragraphs 213 – 218 (imaging system on a crane imaging downward from the crane boom tip)] and the combination of references cited in claim 20 teaches comprising the guide information display apparatus according to claim 20 [See claims 18 and 20 for citations of Engedal, Kishi, and Tanizumi].

Regarding claim 25, Engedal teaches a crane with a boom tip and an imaging sensor suit (including scanning with a laser) in the boom tip measuring downward on a load with a display for the images captured by the camera / laser scanner for the operator to see.  Kishi modifies the operations / data capture of Engedal’s laser scanner to capture clusters of points and cluster points based on elevations to supplement Engedal teachings of motion based clustering of objects scanned to address Engedal’s differences in processing the output from Engedal’s scanner in a crane.  Additionally, Tanizumi provides additional display details to modify the screens and displays of Engedal’s with depth based object considerations and the use of overlays / overlapping images to address Engedal’s differences in the display with the present invention.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Engedal's imaging system on a crane with a laser scanner to use point cloud processing techniques as taught by Kishi and to display output images as taught / suggested by Tanizumi.  The combination teaches 
a data acquisition step of acquiring image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object from a top surface by a laser scanner, the object including a suspended load and a grounded object in the suspended load region [See claim 18 second limitation (“that acquires image data of a suspended load …”) for citations as the apparatus performing the steps of the claimed method];
a data processing step of creating a guide frame by clustering the point could data [See claim 18 third limitation (“creates a guide frame […] resulting from clustering the point cloud data …”) for citations as the apparatus performing the steps of the claimed method]; and
a data display step of causing the guide frame to be displayed [See claim 18 third limitation (“creates a guide frame …”) for citations as the apparatus performing the steps of the claimed method] on a data display section [See claim 18 first limitation (“a data display section …”) for citations as the apparatus performing the steps of the claimed method] while superimposing the created guide frame on the object in the image data [See claim 18 third limitation (“while superimposing …”) for citations as the apparatus performing the steps of the claimed method], wherein
the data processing step includes
a step of forming a planar cluster by structuring the point could data into a hierarchy in a distance direction from the laser scanner and clustering point cloud data which belongs to a same layer and for which an inter-point distance is equal to or smaller than a threshold [See claim 18 fourth limitation (“forms a planar cluster by structuring …”) for citations as the apparatus performing the steps of the claimed method], and
step of creating, in a case where a difference between elevation values is equal to or smaller than a threshold in two planar clusters belonging to different layers, the guide frame by combining the two planar clusters to form one planar cluster [See claim 18 last limitation (“in the case where a difference …”) for citations as the apparatus performing the steps of the claimed method].
Please see claim 18 for the motivation to combine Engedal, Kishi, and Tanizumi which is the apparatus performing the steps of the claimed method.

	Regarding claim 26, see claim 19 which is which is the apparatus performing the steps of the claimed method.

Regarding claim 27, Engedal teaches a crane with a boom tip and an imaging sensor suit (including scanning with a laser) in the boom tip measuring downward on a load with a display for the images captured by the camera / laser scanner for the operator to see.  Kishi modifies the operations / data capture of Engedal’s laser scanner to capture clusters of points and cluster points based on elevations to supplement Engedal teachings of motion based clustering of objects scanned to address Engedal’s differences in processing the output from Engedal’s scanner in a crane.  Additionally, Tanizumi provides additional display details to modify the screens and displays of Engedal’s with depth based object considerations and the use of overlays / overlapping images to address Engedal’s differences in the display with the present invention.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Engedal’s imaging system on a crane with a laser scanner to use point cloud processing techniques as taught by Kishi and to display output images as taught / suggested by Tanizumi.  The combination teaches 
wherein, in a case where overlapping of the one planar cluster resulting from the combining and a planar cluster of another layer is detected or in a case where a difference between an average elevation value of the one planar cluster resulting from the combining and an elevation value of a planar cluster of another layer is equal to or smaller than a threshold, the data processing step repeats a step of combing the one planar cluster and the planar cluster of the other layer [Engedal Figure 5 and 13 – 16 (repeating / reiterating the feature point clustering / clusters of point cloud data for processing) as well as Paragraphs 108 and 116 – 136 (repeat clustering for depth determination), 178 – 184 (depth of cargo / ground / other objects measured), 240 – 243 (depth direction measured), 256, and 286 (3D point cloud processing with feature points) to be modified by Kishi Figures 6 – 8 and 10 – 13 (see at least reference characters S1, S2, and S3 (hierarchy of points) as well as S34, S36, S51, and S56 and further at least CL1, CLL1, CL2, CLL2, CLU, R1, R2, R3, R4, and H (separation between clusters)) as well as Paragraphs 33 – 39 (at least Paragraph 34 renders obvious labeling points and points within a distance of a given point are clustered together rendering obvious (e.g. the formation of a cluster in gathering points to join the cluster renders obvious the second test regarding “separation” test claimed) and repeating the determination of assigning points to a cluster and at least Paragraph 39 renders obvious techniques to determine an average elevation (e.g. using weights)), 46 – 51 (merging clusters within the same depth / same object being imaged rendering obvious the first half of the test in the claim limitation and at least Paragraph 48 merging overlapping clusters of the same object at the same depth with example given), 59 (repeating computations to evaluate clusters associated with an object / building)].
Please see claim 25 for the motivation to combine Engedal, Kishi, and Tanizumi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McPeek (US PG PUB 2019/0259496 A1 referred to as “McPeek” throughout) teaches in Figure 2 (see at least Take Type 4) a laser scanner with industrial applications.  Ho (US PG PUB 2019/0310278 A1 referred to as “Ho” throughout) teaches in Figure 5 as well as Paragraphs 40 and 73 3D point could generation and segmentation techniques and displaying point cloud data, but does not overcome Applicant’s Foreign Priority Date.
	References found that could raise ODP Issues based on amendments made to the claims: Kosaka, et al. (US PG PUB 2021/0163270 A1 referred to as “Kosaka” throughout); and Kosaka, et al. (US PG PUB 2020/0165107 A1 referred to as “Kosaka ‘107” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487